653 F.3d 928 (2011)
Arel PRICE, Petitioner,
v.
STEVEDORING SERVICES OF AMERICA, INC.; Eagle Pacific Insurance Company; Homeport Insurance Co.; Director, Office of Workers' Compensation Programs, Respondents.
No. 08-71719.
United States Court of Appeals, Ninth Circuit.
August 1, 2011.
Charles Robinowitz, Portland, OR, for Petitioner.
*929 Russell A. Metz, Metz & Associates P.S., Seattle, WA, for Respondents.
OWCP No. 07-0567.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.